EXAMINERS AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment dated 06/20/2022 has been entered.

	The examiner did not reach out the applicant for the following correction since it is merely a formality issue to correct grammar.

	Examiners amendment to the claims:
	
	In claim 3, line 5, the phrase “the opposite end portions of the limiting cover is” is deleted and replaced with: -- the opposite end portions of the limiting cover are --.

Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

The combination of features as recited is not found in the prior art. It is clear that a venetian blind, a headrail, and ladder tapes are positively recited. Additionally, the shape of the opening in the top of the limiting cover, when taken with the rest of the features recited in claim 1 overcomes the prior art. As Applicant has pointed out, the prior art fails to disclose or teach that an opening is integrally defined in a middle of the limiting cover with two narrow openings at opposite ends of the opening and a wide opening between and communicating with the narrow openings, and the wide opening and the narrow openings are arranged in a line parallel to an axial direction of the ladder tape retainer, as recited in amended claim 1. This particular shape serves the purpose of avoiding the entanglement of the ladder tapes while retaining in place the ladder tape retainer. It would be unreasonable to find that a mere change in shape would have been obvious to one of ordinary skill in the art, as a mere change in shape as a design preference would not necessarily perform the desired function without using hindsight.

Claims 2, 3, 5, and 6 are allowed for containing the allowable subject matter of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634